722 N.W.2d 422 (2006)
MICHIGAN CITIZENS FOR WATER CONSERVATION, R.J. Doyle, Barbara Doyle, Jeffrey R. Sapp and Shelly M. Sapp, Plaintiffs-Appellants/Cross-Appellees,
v.
NESTLÉ WATERS NORTH AMERICA INC., Defendant-Appellee/Cross-Appellant, and
Donald Patrick Bollman and Nancy Gale Bollman, a/k/a Pat Bollman Enterprises, Defendants.
Docket Nos. 130802, 130803. COA Nos. 254202, 256153.
Supreme Court of Michigan.
October 20, 2006.
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The application for leave to appeal the November 29, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. We direct the Clerk to schedule oral argument on whether to grant the *423 applications or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing only whether the plaintiffs have standing under Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 684 N.W.2d 800 (2004), to bring claims related to the Osprey Lake impoundment and wetlands 112, 115, and 301. The parties should avoid submitting a mere restatement of the arguments made in their application papers.
Amicus curiae are invited to submit supplemental briefs on the issue described above. Other persons or groups interested in the determination of the issue presented may move the Court for permission to file briefs amicus curiae.
WEAVER, J., states as follows:
On the question whether to grant the applications or to take other peremptory action under MCR 7.302(G)(1), I would include argument on whether Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 684 N.W.2d 800 (2004), was correctly decided.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., join the statement of WEAVER, J.